

115 HR 4835 IH: Job Training through Off-Base Opportunities and Local Support for Veterans Act
U.S. House of Representatives
2018-01-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4835IN THE HOUSE OF REPRESENTATIVESJanuary 18, 2018Ms. Esty of Connecticut (for herself and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Veterans' Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo extend the pilot program on off-base transition training for veterans and spouses.
	
 1.Short titleThis Act may be cited as the Job Training through Off-Base Opportunities and Local Support for Veterans Act or the Job TOOLS for Veterans Act. 2.Pilot program for off-base transition training for veterans and spouses (a)Extension of pilot programSubsection (a) of section 301 of the Dignified Burial and Other Veterans’ Benefits Improvement Act of 2012 (Public Law 112–260; 10 U.S.C. 1144 note) is amended—
 (1)by striking During the two-year period beginning on the date of the enactment of this Act, the and inserting During the five-year period beginning on the date of the enactment of the Job TOOLS for Veterans Act, the; and
 (2)by striking to assess the feasibility and advisability of providing such program to eligible individuals at locations other than military installations.
 (b)LocationsSubsection (c) of such section is amended— (1)in paragraph (1), by striking not less than three and not more than five States and inserting not less than 50 locations in States (as defined in section 101(20) of title 38, United States Code); and
 (2)in paragraph (2), by striking at least two and inserting at least 20. (c)Conforming repealSubsection (f) of such section is repealed.
			